Citation Nr: 1334952	
Decision Date: 10/31/13    Archive Date: 11/06/13

DOCKET NO.  07-02 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a fracture of the right leg. 

2.  Entitlement to service connection for shortness of breath.

3.  Entitlement to service connection for a gall bladder condition.

4.  Entitlement to service connection for a stomach condition.

5.  Entitlement to service connection for residuals of radiation exposure.

6.  Entitlement to a rating higher than 10 percent for dermatophytosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active duty service from June 1987 to March 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2005 and December 2012 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran's application to reopen the claim of service connection for residuals of a fracture of the right leg was previously before the Board in October 2012 and December 2010 when it was remanded for additional evidentiary development 
and to cure a procedural defect.  Also remanded by the Board was the issue of entitlement to service connection for a back injury.  In May 2013, the RO granted service connection for a back condition.  Therefore, this issue has been resolved and is not on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (because appellant's first appeal concerned rejection of logically up-stream element of service connection, appeal could not concern logically down-stream elements).  

As noted by the Board in the December 2010 decision, the RO issued a statement of the case in May 2009 addressing the issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for a right knee disability.  The Veteran did not file a substantive appeal of that decision.  That claim has not been certified to the Board on appeal, nor has it otherwise been developed for appellate purposes.  In correspondence received in April 2013, it is apparent that the Veteran seeks 
to reopen his claim.  This matter has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), and therefore, the Board does not have jurisdiction over it.  It is referred to the AOJ for appropriate action. 

The claims of entitlement to service connection for shortness of breath, a gall bladder condition, a stomach condition, and residuals of radiation exposure, as 
well as the claim for an increased rating for dermatophytosis, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  An April 2004 rating decision denied the claim of entitlement to service connection for residuals of a fracture of the right leg; the Veteran did not appeal 
that rating decision, and no new evidence pertinent to the basis of the denial of that claim was received by VA within one year from the date of that decision. 

2.  The additional evidence presented since the April 2004 rating decision is cumulative of evidence previously considered, does not relate to an unestablished fact necessary to substantiate the claim for service connection for residuals of a fracture of the right leg, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 2004 rating decision that denied the claim of entitlement to service connection for residuals of a fracture of the right leg is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2013).

2.  New and material evidence has not been presented to reopen the claim of entitlement to service connection for residuals of a fracture of the right leg.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. 
§ 3.159 (2013).  The notice requirements of VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.

In this case, in correspondence dated in October 2010, the appellant was provided appropriate VCAA notice regarding what information and evidence is needed to substantiate his claim for service connection.  The appellant was advised of the need to submit new and material evidence to reopen the claim for service connection for residuals of a right leg fracture, as well as the basis for the prior denials.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The appellant was also advised of how effective dates are assigned and the type of evidence which impacts that determination.  Dingess v. Nicholson, 19 Vet App 473 (2006).  The claim was last readjudicated in April 2013.

The Board also finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  Relevant to VA's duty to assist, the RO/AMC obtained the Veteran's service treatment records, private medical records and VA treatment records.  The claimant was provided the opportunity to present pertinent evidence.  In October 2012 the Board remanded the claim because an April 2005 VA clinical record showed that the Veteran was awarded disability benefits from the Social Security Administration (SSA).  Pursuant to remand directives, on appeal the RO obtained the Veteran's SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  The Board finds that, with respect to the application to reopen the claim for service connection for residuals of a right leg fracture, the AOJ substantially complied with the October 2012 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Board further finds that a VA medical examination or medical opinion is not required unless new and material evidence is presented, and that is not the case here.  38 C.F.R. § 3.159(c)(4)(iii).  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

New and Material Evidence Claim

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement (NOD) is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  

Where a claim of entitlement to service connection has been previously denied 
and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013). 

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The Board notes that the December 2005 statement of the case appears to have considered the claim on the merits.  However, despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The appellant's claim of entitlement to service connection for residuals of a right leg fracture was originally denied by way of an April 2004 rating decision.  The RO determined that the evidence failed to show that a fractured leg in service or residuals of a fractured right leg after discharge from service, nor was there evidence that the claimed disability was etiologically related to service.  Ultimately, that decision became final because the appellant failed to appeal the decision within the prescribed time and no new evidence pertinent to the basis of the denial of that claim was received by VA within one year from the date that the RO mailed notice of the determination to the appellant.  The April 2004 decision is therefore final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 3.160(d), 20.302; see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

In January 2005, the appellant again requested that the issue of service connection for a right leg condition be reopened, which was denied by the RO in the July 2005 rating decision.  The Veteran has appealed.

The April 2004 rating decision is the last final decision on the merits of the claim.  The claim decided therein is not subject to revision on the same factual basis.  38 U.S.C.A. § 7104.  In order to reopen the claim, new and material evidence is needed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

At the time of the April 2004 rating decision the evidence consisted of the Veteran's service personnel records, service treatment records from 1987 through 2001, and VA treatment records.  The Veteran's service treatment records show that a Physical Evaluation Board (PEB) report in June 2000 noted the Veteran's reported history of broken right and left legs prior to military service, with no sequelae.  On examination, his right lower extremity was clinically evaluated as normal.  The service treatment records do not otherwise contain any complaints, treatment, diagnosis or finding pertaining to a fracture of the right leg or residuals thereof.  Also of record were VA treatment records for treatment rendered through March 2004, which failed to show any complaints, treatment, diagnosis or findings pertaining to residuals of a right leg fracture. 

Evidence added to the record since the time of the last final decision includes VA treatment records through April 2013, which contain no evidence of treatment or a diagnosis pertaining to chronic residuals of a right leg fracture.  Also added to claims file are the Veteran's SSA records, which as previously noted, are irrelevant to the claimed residuals of a right leg fracture.  Cumulative evidence does not meet the regulatory definition of new and material evidence.  38 C.F.R. § 3.156 (2013).  

The Board notes that to the extent that evidence in the claims file, to include service treatment records and VA treatment records, document treatment and complaints pertaining to the right knee or hip, claims of service connection for a right hip and right knee disability have been previously considered and denied by the AOJ in unappealed decisions that became final.  Additionally, a rating decision in May 2013 granted service connection for lumbar radiculopathy of the right leg.  The Veteran has not disagreed with the rating or effective date assigned.  Accordingly, these claims have not been certified to the Board on appeal, and are not currently on appeal before the Board.  

In summary, the evidence added to claims file since the previous final denial of the claim in April 2004 does not document residuals of a right leg fracture.  Therefore, such evidence is not new and material, nor does it raise a reasonable possibility of substantiating the claim.  Accordingly, the request to reopen the claim is denied.  38 C.F.R. § 3.156.


ORDER

As new and material evidence has not been presented, the claim for service connection for residuals of a fracture of the right leg is not reopened, and the appeal is denied.


REMAND

A review of the record reveals that, in January 2013, the Veteran filed a notice of disagreement with the December 2012 rating decision that denied the claims of entitlement to service connection for shortness of breath, a gall bladder condition, a stomach condition, and residuals of radiation exposure, as well as the claim for an increased rating for dermatophytosis.  However, the RO has not issued a statement of the case with respect to those matters. 

Accordingly, the Board is required to remand the issues to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the statement of the case, the claims should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a statement of the case on the claims of entitlement to service connection for shortness of breath, a gall bladder condition, a stomach condition, and residuals of radiation exposure, as well as the claim for an increased rating for dermatophytosis, so that the Veteran may have the opportunity to complete an appeal on those issues (if he so desires) by filing a timely substantive appeal.  The issues should only be returned to the Board if a timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


